Case 2:19-cv-13484-PDB-DRG ECF No. 18 filed 08/18/20          PageID.603    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT WADE REEVES,

     Petitioner,
                                         CASE NO. 2:19-CV-13484
v.                                       HONORABLE PAUL D. BORMAN
                                         UNITED STATES DISTRICT JUDGE

MICHELLE FLOYD,

     Respondent,
_______________________________/

         OPINION AND ORDER (1) DENYING THE MOTION FOR
      RECONSIDERATION (ECF NO. 17), (2) DECLINING TO ISSUE A
     CERTIFICATE OF APPEALABILITY, AND (3) DENYING LEAVE TO
                   APPEAL IN FORMA PAUPERIS

        Robert Wade Reeves, (“Petitioner”), filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254, challenging his conviction for first-degree

criminal sexual conduct, Mich. Comp. Laws § 750.520b. The Court denied the

petition with prejudice, declined to issue a certificate of appealability, and denied

petitioner leave to appeal in forma pauperis. Reeves v. Floyd, No. 2:19-CV-13484,

2020 WL 4530444 (E.D. Mich. Aug. 6, 2020).

        Petitioner has filed an “Objection” to the respondent failing to send the

complete state court record. (ECF No. 17.) The “Objection” is construed as a

motion for reconsideration, which is DENIED.



                                           1
Case 2:19-cv-13484-PDB-DRG ECF No. 18 filed 08/18/20           PageID.604     Page 2 of 5




      E.D. Mich. Local Rule 7.1 (h) allows a party to file a motion for

reconsideration. In order for a court to grant a motion for reconsideration, the

movant must show: (1) a palpable defect; (2) that misled the court and the parties;

and, (3) that correcting the defect will result in a different disposition of the case.

Sigma Fin. Corp. v. American Int’l Specialty Lines Ins. Co., 200 F. Supp. 2d 710,

715 (E.D. Mich. 2002). A “palpable defect” is a defect which is considered

“obvious, clear, unmistakable, manifest, or plain.” Id. As a general rule, a court

will not grant a motion for rehearing or reconsideration that merely presents the

same issues ruled upon by the court, either expressly or by reasonable implication.

Id.

      Petitioner objects to respondent’s failure to provide a copy of the motion to

withdraw the guilty plea that petitioner filed on his behalf after sentencing or to

provide an accurate and complete docket sheet from the Wayne County Circuit

Court showing that such a motion had been filed. (ECF No. 17, PgID 594-95.)

      The habeas corpus rules require respondents to attach the relevant portions

of the transcripts of the state court proceedings, if available, and the court may also

order, on its own motion, or upon the petitioner’s request, that further portions of

the transcripts be furnished. Griffin v. Rogers, 308 F.3d 647, 653 (6th Cir. 2002);

Rules Governing § 2254 Cases, Rule 5, 28 U.S.C. foll. § 2254. Petitioner is

correct that respondent failed to provide a copy of the motion to withdraw the

                                            2
Case 2:19-cv-13484-PDB-DRG ECF No. 18 filed 08/18/20           PageID.605    Page 3 of 5




guilty plea with the Rule 5 materials. (See ECF No. 12.) Petitioner, however,

submitted a copy of the motion to withdraw the guilty plea with supplemental

materials that he filed with this Court. (ECF No. 13.) This Court, in the opinion

and order denying the habeas petition, noted that petitioner filed a motion to

withdraw his guilty plea before the trial judge and cited to the motion that

petitioner had provided with his supplemental materials. Reeves v. Floyd, 2020 WL

4530444, at *2 (citing to ECF No. 13, PageID. 516-24). This Court also indicated

that petitioner and respondent both agreed that the judge never ruled on that

motion. Id. Petitioner, within his supplemental materials, also provided a copy of

the Wayne County Circuit Court docket sheet which contained the entries

reflecting that this motion was filed. (ECF No. 13, PageID. 508-14.) The motion

to withdraw the plea and the docket entries were reviewed by the Court prior to

denying habeas relief.

      Because petitioner attached these Rule 5 materials to his supplemental

materials, it was unnecessary for this Court to compel respondent to provide these

Rule 5 materials. See Burns v. Lafler, 328 F. Supp. 2d 711, 717-18 (E.D. Mich.

2004).

      To the extent that petitioner is arguing he is entitled to relief because the trial

judge never ruled on his motion to withdraw his plea, this would not be a basis to

grant habeas relief. The failure by a trial court to adjudicate a motion to withdraw

                                           3
Case 2:19-cv-13484-PDB-DRG ECF No. 18 filed 08/18/20          PageID.606    Page 4 of 5




a guilty plea is not reversible error, even on direct review of a federal conviction,

when the defendant failed to show that there was a meritorious reason for the trial

court to withdraw his plea. See United States v. Hallahan, 756 F.3d 962, 971 (7th

Cir. 2014). This Court addressed at great length the reasons proffered by petitioner

to withdraw his plea and found them devoid of merit. Reeves v. Floyd, 2020 WL

4530444, at *3-6. The trial judge’s failure to explicitly rule on a meritless motion

to withdraw a guilty plea would not entitle petitioner to habeas relief. See

Hallahan, 756 F.3d at 971 (“We have consistently declined to remand cases for

further proceedings when the outcome of such proceedings is clear and remand

would be futile.”).

      Petitioner’s motion for reconsideration will be denied, because he is merely

presenting issues which were already ruled upon by this Court, either expressly or

by reasonable implication, when the Court denied the petition and declined to issue

a certificate of appealability or leave to appeal in forma pauperis. See Hence v.

Smith, 49 F. Supp. 2d 547, 553 (E.D. Mich. 1999).

      A certificate of appealability is required to appeal the denial of a motion for

reconsideration in a habeas case. See e.g. Amr v. U.S., 280 F. App’x 480, 486 (6th

Cir. 2008). This Court will deny petitioner a certificate of appealability, because

jurists of reason would not find this Court’s resolution of petitioner’s motion for

reconsideration to be debatable. Petitioner is denied leave to appeal in forma

                                           4
Case 2:19-cv-13484-PDB-DRG ECF No. 18 filed 08/18/20       PageID.607    Page 5 of 5




 pauperis, because the appeal would be frivolous. See Fed. R. App. P. 24(a).

       Accordingly, the Court DENIES petitioner’s construed Motion for

 Reconsideration. (ECF No. 17). The Court further DENIES a certificate of

 appealability and leave to appeal in forma pauperis.

 IT IS SO ORDERED.

                          s/Paul D. Borman
                          PAUL D. BORMAN
                          UNITED STATES DISTRICT JUDGE

DATED: August 18, 2020




                                          5
